UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 96-30712
                            Summary Calendar
                         _____________________

                 STATE FARM FIRE AND CASUALTY COMPANY,

                                                   Plaintiff-Appellee,

                                 versus

                   KANSAS CITY SOUTHERN RAILWAY CO.,

                                                   Defendant-Appellee,

                                 versus

           SIMONELLI ENTERPRISES INC., doing business
                      as Simonelli Grocery,

                                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                           (2:94-CV-2213)
_________________________________________________________________
                          January 10, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Simonelli    Enterprises,   Inc.,    challenges   the   adequacy   of

damages awarded for lost profits by the district court following a

bench trial.     Simonelli contends that the district court erred by



     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
relying on the projection of future loss testified to by State

Farm’s expert witness, who relied on “national average” components.

Simonelli charges that this testimony was less reliable than that

of its expert or that of Kansas City Southern Railway Co.’s expert,

both of whose projections were derived using actual financial data

of the business.

     In its findings of fact, the district court stated the State

Farm’s expert’s “calculations are the most detailed and reliable of

the lost profits figures presented to the court.”    Needless to say,

“[t]he credibility determination of witnesses, including experts,

is peculiarly within the province of the district court.”      Orduna

S.A. v. Zen-Noh Grain Corp., 913 F.2d 1149, 1154 (5th Cir. 1990).

We cannot say that the district court committed clear error by

accepting the testimony of State Farm’s expert over that of the

other two.   Id.   See also FED. R. CIV. P. 52(a); Anderson v. City of

Bessemer City, N.C., 470 U.S. 564, 573-74 (1985) (“Where there are

two permissible views of the evidence, the factfinder's choice

between them cannot be clearly erroneous.").

     The judgment is, therefore,

                                                AFFIRMED.




                                 - 2 -